Citation Nr: 1643816	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) to include as secondary to an acquired psychiatric condition.

3.  Entitlement to service connection for nicotine dependence to include as secondary to an acquired psychiatric condition.

4.  Entitlement to service connection for a heart condition to include as secondary to bilateral hearing loss and tinnitus.

5.  Entitlement to service connection for hypertension to include as secondary to bilateral hearing loss and tinnitus.

6.  Entitlement to an initial compensable evaluation for headaches.

7.  Entitlement to an initial compensable evaluation for a skin disorder, to include tinea versicolor and tinea pedis.  



REPRESENTATION

Veteran represented by:  Tommy D. Klepper, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to October 1966. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from the July 2010 (psychiatric condition, COPD, nicotine dependence, hypertension), June 2012 (heart condition) and September 2014 (headaches, skin disorder) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran requested a videoconference hearing for the issues of entitlement to service connection for COPD, nicotine dependence, depression, heart condition and hypertension on his VA Form 9's submitted in May 2011 and September 2012.  The Veteran was scheduled for a hearing December 7, 2012.  However, in a correspondence dated December 21, 2012 from the Veteran's attorney, the Veteran's hearing request was withdrawn by indicating he wished to submit additional evidence in lieu of a hearing.  

The issues of entitlement to service connection for an depression, COPD, nicotine dependence and hypertension were previously remanded by the Board in May 2014 for additional development.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of initial increased ratings for headaches and a skin condition and entitlement to service connection for COPD, nicotine dependence, hypertension and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder is etiologically related to active duty service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection is warranted for an major depressive disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claim below, a discussion of the VA's duties to notify and assist is not necessary.


Depression

The Veteran contends that service connection is warranted as depression onset in-service and continued since.   

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The question is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric condition to include depression which is etiologically related to his period of military service.  The Board will resolve reasonable doubt in favor of the Veteran and award service connection for an acquired psychiatric condition to include depression in its analysis below.  

The Veteran has a current diagnosis of major depressive disorder.  See April 2015 VA examination and January 2014 private disability benefits questionnaire.

Thus, the Veteran has a current acquired psychiatric condition and the remaining question is whether there is an etiological link between the Veteran's acquired psychiatric condition and service.  

The Veteran's service treatment records (STRs) are absent treatment or diagnosis of any acquired psychiatric condition but do contain a report of depression.  An October 16, 1963 record states that the Veteran had a history of depression which occurred six months prior and that he was treated with pills.  He had trouble for ten days.  However, no diagnosis was made.  Notably, the 1966 exit examination indicated a normal clinical psychiatric evaluation.  On the 1966 associated report of medical history, the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping and frequent or terrifying nightmares.  

Post-service, records do not contain complaints of depression until an April 6, 2007 Agent Orange registry examination.  At that time, the Veteran reported having depression since his return from Vietnam.

Positive evidence includes a January 2014 disability benefits questionnaire conducted by a private physician.  The physician stated that the Veteran had developed depression over many years and that it started in the service while away from home.  Although the opinion appears to be based on a self-reported history from the Veteran, it weighs slightly in favor of the claim.  A December 2015 VA examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner highlighted that there was no history of depression symptoms prior to service, and that the October 1963 record documented a depression episode six months prior, which placed the episode during his period of service.  The Veteran reported mild depression in-service but he never sought help for it.  The first encounter with depression symptoms began while being away from home in the service, according to mental health evaluations reviewed.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric condition is granted.


ORDER

Entitlement to service connection for major depressive disorder is granted.


REMAND

Upon review of the record, further development is required prior to the adjudication of the Veteran's initial increased rating claims for headaches and his skin condition and entitlement to service connection for his COPD, nicotine dependence, hypertension and a heart condition, to include as on a secondary basis.

In May 2014, the Board remanded the issues of entitlement to service connection for COPD and nicotine dependence as intertwined with the claim of service connection for depression.  The Board also remanded the issues of service connection for hypertension and a heart condition, in part, for VA examinations and medical opinions.  As service connection has not been established for major depressive disorder, the Board finds that a VA medical opinion is warranted to determine whether the disorder caused or aggravated his claimed nicotine dependence.  Although VA examinations and opinions were obtained for hypertension and a heart condition, the opinions are inadequate as explained in further detail below.  As such, VA examinations and opinions are required for nicotine dependence and VA addendum opinions are required for hypertension and a heart condition to adequately address the nature and etiology of the conditions. 

As noted, VA medical opinions regarding the Veteran's heart and hypertension conditions were provided on a direct and secondary basis in December 2015.  In providing a negative direct opinion for a heart condition, the VA examiner stated that there was no documentation found in the active service record to support direct service connection of a heart condition.  The Board finds the examiner failed to provide an adequate rationale.  Additionally, in secondary opinions for both conditions, the VA examiner stated that there was no medical relationship found in the active service record to connect the claimant's condition with bilateral hearing loss, tinnitus or depression.  Again, the Board finds the examiner failed to provide an adequate rationale.  Further, the Veteran's attorney has asserted that the medical opinions did not address the requirements set forth in the Remand orders.  See June 14, 2016 attorney letter, pg. 7.  The Board agrees.  As the opinions are inadequate due to conclusory findings without a well-reasoned rationale, addendum opinions are required.    

On the Veteran' s VA Form 9 received May 2016, the Veteran indicated he wanted a local BVA hearing for his claims of initial increased ratings for his headaches and skin condition.  Accordingly, a remand is required in order to afford the Veteran his requested Board hearing.  38 C.F.R. § 20.707 (2015).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any development deemed necessary is completed, the RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's nicotine dependence, to include as secondary to service-connected conditions.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions and the pertinent medical evidence.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has nicotine dependence that was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected acquired psychiatric condition, bilateral hearing loss, bilateral tinnitus, a skin disorder and headaches.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.  

2.  If a favorable decision is rendered with respect to the claimed nicotine dependence, the RO is free to conduct any additional development deemed necessary with respect to the claimed COPD.

3.  Thereafter, provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's hypertension and heart condition.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  
The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:

(a)  Identify all current diagnoses related to the cardiovascular disorders. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current heart condition or hypertension that is casually or etiologically related to active duty. 

(c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 % or greater) that any heart condition or hypertension was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected acquired psychiatric condition, bilateral hearing loss, bilateral tinnitus, a skin disorder and headaches.

The examiner's attention is directed to consider the Veteran's assertions of stress and frustration caused by bilateral hearing loss and tinnitus.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.  

4.  For the Veteran's headaches and skin condition initial increased rating claim, schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the RO.

5.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


